AMENDMENT TO CERTIFICATE OF DESIGNATION OF OPTIONS MEDIA GROUP HOLDINGS, INC. (Continued) RESOLVED: That Section B.2 of the Certificate of Designation shall be deleted in its entirety and the following inserted in lieu thereof: 2.Number. The number of shares constituting Series B Preferred Stock is fixed at 10,064 shares, par value $.001 per share, and such amount may not be increased or decreased except with the written consent of the holders of at least a majority of the issued and outstanding Series B Preferred Stock. Except as specifically modified pursuant to this Amendment to Certificate of Designation, the Certificate of Designation shall remain in full force and effect.
